FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KARL ADOLPH FRANTZ,                   
            Petitioner-Appellant,           No. 05-16024
               v.
                                             D.C. No.
                                          CV-04-00135-WDB
HERBERT HAZEY; DORA B. SCHRIRO,
Director,                                     ORDER
          Respondents-Appellees.
                                      
                  Filed December 29, 2006

          Before: Mary M. Schroeder, Chief Judge.


                           ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court, it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3.




                              107
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.